DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Amendment dated April 20, 2021.  Currently, claims 1-15, 31-44 are pending in the application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 31-37, and 39-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the rated values" and “the transverse load” in line 5, “the corresponding ratio” in line 8, “the ratio” in line 10, “the characteristic resistance” in line 11, “their heads” and “the direction” in line 15.  There is insufficient antecedent basis for this limitation in the claim.

SD and NSD are determined.  Are they the values that the loads that the anchor is rated to handle or are these the loads imposed on the anchor and substrate by another element?  Additionally, it is unclear how k and αanchor  are determined since k has a certain value range when αanchor has a certain value in a range as well.  It is unclear how the value for αanchor can be determined when the value of k changes based on the value of αanchor.

Regarding claim 2:  It is unclear if k<1.2 means that instead of k being between 0.6 and 1.34 it is now between 0.6 and 1.2 or if there is now no longer a bottom limit.  It is assumed that it should now read 0.6<k<1.2 and will be examined accordingly.

Regarding claim 3:  It is unclear of k>0.85 means that that instead of k being between 0.6 and 1.34 it is now between 0.85 and 1.34 or if there is now no longer a top limit.  It is assumed that it should now read 0.85<k<1.34 and will be examined accordingly.

Claim 4 recites the limitation "the rated values" and “the transverse load” in line 5, “the corresponding ratio” in line 8, “the ratio” in line 10, “the characteristic resistance” in line 11, “their heads” and “the direction” in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 4:  It is unclear how VSD and NSD are determined.  Are they the values that the loads that the anchor is rated to handle or are these the loads imposed on the anchor and substrate by another element?  

Regarding claim 9:  It is unclear if k>1.2 means that that instead of k being between 0.6 and 1.34 it is now between 1.2 and 1.34 or if there is now no longer a top limit.  It is assumed that it should now read 1.2<k<1.34 and will be examined accordingly.

Claim 10 recites the limitation "the region of the leading end" in line 4 and “the region of a trailing end” in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the region of the leading end" in line 7 and “the region of a trailing end” in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 12:  Lines 2-3 indicates “a screw head”.  It is unclear if this is the same head as indicated in claim 1 or if it is an additional head.

Claim 13 recites the limitation "the region of its leading end" in line 7 and “the region of a trailing end” in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 34:  It is unclear if k<1.15 means that instead of k being between 0.6 and 1.34 it is now between 0.6 and 1.15 or if there is now no longer a bottom limit.  It is assumed that it should now read 0.6<k<1.15 and will be examined accordingly.

Claim 35 recites the limitation "the rated values" and “the transverse load” in line 4, “the corresponding ratio” in line 7, “the ratio” in line 8, “the characteristic resistance” in line 9, “its head” and “the direction” in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 35:  It is unclear how VSD and NSD are determined.  Are they the values that the loads that the anchor is rated to handle or are these the loads imposed on the anchor and substrate by another element?  Additionally, it is unclear how k and αanchor  are determined since k has a certain value range when αanchor has a certain value in a range as well.  It is unclear how the value for αanchor can be determined when the value of k changes based on the value of αanchor.

Regarding claim 36:  It is unclear if k<1.2 means that instead of k being between 0.6 and 1.34 it is now between 0.6 and 1.2 or if there is now no longer a bottom limit.  It is assumed that it should now read 0.6<k<1.2 and will be examined accordingly.

Regarding claim 37:  It is unclear of k>0.85 means that that instead of k being between 0.6 and 1.34 it is now between 0.85 and 1.34 or if there is now no longer a top limit.  It is assumed that it should now read 0.85<k<1.34 and will be examined accordingly.

Regarding claim 38:  Claim 38 is indicated as (New), yet there are no contents of claim 38.

Claim 39 recites the limitation "the characteristic resistances to transverse loading VRK or to tensile loading NRK" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 43:  It is unclear of k>1.1 means that that instead of k being between 0.6 and 1.34 it is now between 1.1 and 1.34 or if there is now no longer a top limit.  It is assumed that it should now read 1.1<k<1.34 and will be examined accordingly.

Regarding claim 44:  It is unclear how VSD and NSD are determined.  Are they the values that the loads that the anchor is rated to handle or are these the loads imposed on the anchor and substrate by another element?  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859.  The examiner can normally be reached on M-Th 7-3.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635